Title: From Thomas Boylston Adams to Abigail Smith Adams, 31 May 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Sunday 31st: May 1801.

I received your favor of the 16th: on the 23d: instt:. My time has been so much taken up, during the week past, with removing my Office & lodgings, that I could not conveniently devote any portion of it to return you an answer. I have now obtained an establishment, which has long been the object of my wishes, namely, an Office under the same roof, where I lodge; in a pleasant part of Walnut Street, nearly opposite to Dr: Rush, and my board in a private family; that family also, my friend Mr: Rutter’s, where I have always been treated with the kindness of a brother, and where I am sure of receiving every attention & indulgence, which I could wish. Next to the hope of some day or other having a family, which may properly be called my own, I have indulged none more ardently than that of dwelling under the same roof with the one wherein I now am fixed. I calculate on many accounts, that it will prove a more eligible situation, than the former, and among others, that I shall be able to curtail many considerable expences, which I could not help incurring in a lodging house. My Office rent is less & my board cheaper. For all these advantages in favor of your Son, which the friendship of Mrs: Rutter has procured, I hope you will do me the favor to send the two pounds of Cotton, which I have so often troubled you about before & of which I gave you a sample.
The good old lady Mrs: Jones, mother to Mrs: Rutter, died on the 4th: of this month, at her place in the Country, where she had lately gone to pass the Summer. I went to her funeral and witnessed the affliction of a numerous concourse of mourning relatives & friends. Of ten children, nine were present, on the occasion, & paid the last tribute of respect to the remains of a tender parent. I do not remember to have been more afflicted by any instance of mortality, out of not occurring in my own family. The infirmities of old age—& the decay of nature, more than any particular disease, contributed to the removal of this worthy & respectable woman from this Sphere, and such was the purity of her life, that her surviving friends and acquaintance, may indulge a rational belief, that death has translated her to a better world.
I may associate with the preceding, the information of another loss, which our City has sustained by the death of Mrs: Bingham; of whose illness and long confinement you may have heard. After all hope of her recovery was given over by her Physicians, the last prescription they could give with a prospect of benefit or relief, was a voyage to some Southern climate. She was accordingly embarked on board a ship, accompanied by her husband daughter & Sister and a young Physician. The first effects of a change of air were very favorable & flattered her friends, that her case was less desperate than they had imagined; she sustained the voyage, however, very poorly, and survived her arrival at Bermudas, but three days. Mr: Bingham returned with the rest, a day or two ago & was the first to announce the fatal tidings to the family of his deceased lady, who, as you will readily suppose, are plunged, by this stroke of the fell destroyer, into the abyss of woe & grief. Mrs: Bingham is said to have borne her tedious illness with uncommon fortitude, & when hope had utterly forsaken her own bosom, she displayed a perfect example of resignation. You will feel for the distress of her family, on this mournful occasion; for whether he visit the palace or the Cottage, death is alike afflictive, and his dispensations must excite our regret & command our sympathy, whether they be shared by the opulent or by the indigent.
About three weeks ago I happened, by accident, to hear that an Execution had been levied upon the household furniture &ca: of Stuart the painter, and also upon his paintings, and that the sale was to take place, at Germantown, on the same day that the information was communicated. I felt alarmed for the safety of your portrait & my father’s, so I resolved to set off on the pious & laudable expedition, to redeem my parents from “durance vile” and ignominious bondage. I found however, upon my arrival, that my father’s picture had not been seized or levied upon, but that your’s had, and upon my assurance, that the picture was already paid for, the Sheriff consented to withdraw your representative, from the fangs of the law. I left the portrait in Stuart’s hands, but I have no idea it will ever be finished, unless you should stimulate his attention, by a letter. There is no appearance of any thing more having been done towards finishing the painting, than when I saw it a twelvemonth, or more, ago. I have never said a word to him on the subject, for until he told me, I knew not, that the picture was paid for. Moreover, I know he is an oddity & I never could deal with such a character; for if men will take offence, when you exact from them, only justice & fidelity, I never could discover wherein they differ from knaves. If you write a few lines, of a complimentary nature to him, perhaps he may take it into his head to finish your picture; but unless something is said to him on the subject, he never will put a brush to it again. it so happened, that your picture was the only seized, as it was in his house & not in his Stable, which he occupies as his painting room. The debt for which this execution was taken out, was to an English Creditor and of long standing—How soon he may be served with similar process, for debts contracted here, is more than I can answer. I value your picture, quite as much as any body in this part of the Country, and I shall endeavor to rescue it from future exposure in this way.
I have received, of late, from my brother, many letters, the latest of which is of March 29th: They are chiefly relative to literary topic’s, but on the subject of his own affairs he has given me certain instructions, that I shall find it difficult to comply with. The rate of Exchange is so low at present, between this & London, that I cannot draw his money from thence, without a sacrifice. I intend shortly to make a remittance, on his behalf, to Dr: Tufts, and leave it to his judgment, how to invest it.
Present me kindly to my father & all friends.
Your Son
T B Adams